 1   Bruce J. Berger #133320
     Michelle Pepper, #216444
 2   STAMMER, McKNIGHT, BARNUM & BAILEY LLP
     2540 W. Shaw Lane, Suite 110
 3   Fresno, California 93711
     Telephone: (559) 449-0571
 4   Facsimile: (559) 432-2619
 5   Attorneys for Defendants, COUNTY OF FRESNO and ANITA HARPER
 6
 7
8                                    UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   HERARDO DIONICIO MARTINEZ,                           )   CASE NO.: 1:18-CV-00793-LJO-BAM
                                                          )
12                         Plaintiff,                     )   STIPULATED PROTECTIVE ORDER
                                                          )   REGARDING RECORDS
13    v.                                                  )   PERTAINING TO DEPENDENT
                                                          )   ADULT CONSERVATEE
14   COUNTY OF FRESNO, a Public Entity;                   )
     ANITA HARPER, Deputy Public                          )
15   Guardian; and DOES 1-15, inclusive,                  )
                                                          )
16                            Defendants.                 )
                                                          )
17                                                        )
18           Subject to approval of this Court, defendants by and through counsel Bruce
19   Berger and Michelle Pepper, and plaintiff through his counsel of record Thornton
20   Davidson, hereby stipulate to the following protective order regarding information and
21   records obtained and created in the course of providing intake, assessment, and services
22   to dependent adult conservatee Robert Camarillo:
23           1.       The parties agree Robert Camarillo is a developmentally delayed
24   dependent adult under a conservatorship and his acting Deputy Public Guardian is
25   Stacy Mauro, deputy public guardian for the Fresno County Public Guardian.
26           2.       Pursuant to California Welfare and Institutions Code section 4514 all
27   information and records obtained in the course of providing intake, assessment, and
28
     ________________________________________________________________________________
                                             1
     MARTINEZ v CO. OF FRESNO, et al. CASE NO.: 1:18-CV-00793-LJO-BAM               14-9062
 1   services to persons with developmental disabilities shall be confidential and may only be
 2   disclosed under specific circumstances.
 3           3.       A dispute has arisen as to whether it is and was in the best interest of the
 4   conservatee to have visitation and/or contact with plaintiff Herardo Dionicio Martinez.
 5   In this lawsuit, Plaintiff Herardo Dionicio Martinez claims discrimination and his
 6   constitutional rights of free association are being violated by Robert Camarillo’s
 7   conservator.
8            4.       Notwithstanding the confidentiality of information and records obtained
 9   in the course of providing intake, assessment, and services to a person with
10   developmental disabilities, namely Robert Camarillo, such information and records
11   shall be disclosed as it is relevant and responsive to the relationship between Herardo
12   Donicio Martinez and Robert Camarillo. Said “confidential material” may include
13   employee narratives and Periodic Evaluations of Conservatee. The parties agree that
14   information pertaining to Herardo Dionicio Martinez contained within employee
15   narratives and Periodic Evaluations of Conservatee pertaining to the conservatorship of
16   Robert Camarillo shall be produced if it is responsive to Plaintiff’s discovery requests.
17   The parties further agree that information on the documents which does not pertain to
18   Plaintiff Martinez shall be redacted.
19           5.       Any documents produced from Robert Camarillo’s conservatorship file
20   shall be considered and treated as confidential and may be disclosed or made available
21   only to the Court, to counsel for the parties in this matter (including the paralegal,
22   clerical, and secretarial staff employed by such counsel), and to the “qualified person”
23   designated below:
24                    a)      Fresno County Risk Management on behalf of the Fresno County
25   Board of Supervisors;
26                    b)      experts, consultants, psychologists, psychiatrists, or other health
27   care professionals retained by such counsel to assist in the prosecution, defense, or
28   settlement of this action;
     ________________________________________________________________________________
                                             2
     MARTINEZ v CO. OF FRESNO, et al. CASE NO.: 1:18-CV-00793-LJO-BAM               14-9062
 1                    c)      court reporters employed in this action;
 2                    d)      a witness at any deposition or other proceeding in this action; and
 3                    e)      any other person as to whom the parties in writing agree.
 4           6.       Each “qualified person” to whom disclosure of the confidential material is
 5   made shall prior to the time of disclosure be provided by the person furnishing such
 6   materials a copy of this Order, and shall execute a nondisclosure agreement in the form
 7   of Attachment A, to be maintained by counsel.
8            7.       Depositions shall be taken only in the presence of qualified persons.
 9   Deposition transcripts shall be considered confidential material.
10           8.       If any confidential material, subject to this protective order, are included
11   in any papers to be filed in Court, such papers shall be labeled “confidential – Subject to
12   Court Order” and filed under seal until further order of this Court.
13           9.       In the event that any of the above-described confidential material is used
14   in any court proceeding in this action, it shall not lose its confidential status through
15   such use, and the party using such shall take all reasonable steps to maintain its
16   confidentiality during such use.
17           10.      The execution of this Order shall not:
18                    (a)     constitute a waiver of any party’s right to seek from the Court at a
19           future time an order which provides greater, lesser, or no restriction of access to
20           confidential material; or
21                    (b)      be construed as an admission or agreement that any document
22           designated as confidential material is, in fact, confidential or otherwise entitled to
23           any protective relief except by virtue of this Protective Order.
24           11.      Upon termination of this case, counsel for the parties shall assemble all
25   protected records, all deposition transcripts, and all copies of same, and destroy these
26   documents. Each party shall certify the destruction thereof.
27
28
     ________________________________________________________________________________
                                             3
     MARTINEZ v CO. OF FRESNO, et al. CASE NO.: 1:18-CV-00793-LJO-BAM               14-9062
 1           IT IS SO STIPULATED:
 2
 3
 4
 5
     Dated: 9/10/2019.       STAMMER, McKNIGHT, BARNUM & BAILEY LLP
 6    ____________________________________________________________
      ____________________________________________________________
 7    ____________________________________________________________
8                                                    /s/ Michelle Pepper
                                               By_________________________________
 9                                                 Michelle Pepper, Attorneys for Defendants,
                                                   COUNTY OF FRESNO, ANITA HARPER
10
11   Dated: 9/6/2019.                          THORNTON DAVIDSON, P.C.
12
13
                            By_____/s/ Thornton Davidson
14   ______________________________
                                 Thornton Davidson, Attorneys for Plaintiff
15                               HERARDO DIONICIO MARTINEZ
16
17
18
19
20
21
22
23
24
25
26
27
28
     ________________________________________________________________________________
                                             4
     MARTINEZ v CO. OF FRESNO, et al. CASE NO.: 1:18-CV-00793-LJO-BAM             14-9062
 1
 2                                         ____ ATTACHMENT A
 3                                  NONDISCLOSURE AGREEMENT
 4
 5           I, ____________________ do solemnly swear that I am fully familiar with
 6   the terms of the Stipulated Protective Order entered in HERARDO DIONICIO
 7   MARTINEZ vs. COUNTY OF FRESNO; a Public Entity; ANITA HARPER, Deputy Public
8    Guardian, and Does 1-15, inclusive, United State District Court, Eastern District of
 9   California Case No.: 1:18-CV-00793-LJO-BAM, and hereby agree to comply with and be
10   bound by the terms and conditions of said Order unless and until modified by further
11   Order of this Court. I hereby consent to the jurisdiction of said Court for purposes of
12   enforcing this Order.
13   Dated: _______________
14                                                              ___________________________
                                                                /s/
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ________________________________________________________________________________
                                             5
     MARTINEZ v CO. OF FRESNO, et al. CASE NO.: 1:18-CV-00793-LJO-BAM            14-9062
 1                                                     ORDER
 2           The Court adopts the stipulated protective order submitted by the parties. The parties are
 3   advised that pursuant to the Local Rules of the United States District Court, Eastern District of
 4   California, any documents subject to this protective order to be filed under seal must be
 5   accompanied by a written request which complies with Local Rule 141 prior to sealing. The
 6
     party making a request to file documents under seal shall be required to show good cause for
 7
     documents attached to a non-dispositive motion or compelling reasons for documents attached to
8
     a dispositive motion. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009).
 9
     Within five (5) days of any approved document filed under seal, the party shall file a redacted
10
     copy of the sealed document. The redactions shall be narrowly tailored to protect only the
11
     information that is confidential or was deemed confidential. Additionally, the parties shall
12
     consider resolving any dispute arising under this protective order according to the Court’s
13
     informal discovery dispute procedures.
14
15
16   IT IS SO ORDERED.

17       Dated:     September 12, 2019                              /s/ Barbara   A. McAuliffe       _
18                                                           UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28
     ________________________________________________________________________________
                                             6
     MARTINEZ v CO. OF FRESNO, et al. CASE NO.: 1:18-CV-00793-LJO-BAM                     14-9062
